Cite as 2013 Ark. App. 581

                   ARKANSAS COURT OF APPEALS
                                           DIVISION III
                                           No. CV-13-75


                                                    Opinion Delivered   October 9, 2013

TIMOTHY ROGER SIMPSON, AS                           APPEAL FROM THE CRAIGHEAD
PERSONAL REPRESENTATIVE OF                          COUNTY CIRCUIT COURT,
THE ESTATE OF EDITH LAVERNE                         WESTERN DISTRICT
SIMPSON, DECEASED                                   [NO. PR-10-131]
                     APPELLANT
                                                    HONORABLE PAMELA
V.                                                  HONEYCUTT, JUDGE

BOBBY SIMPSON ET AL.
                                APPELLEES           REBRIEFING ORDERED



                            WAYMOND M. BROWN, Judge


           Appellant Timothy Roger Simpson, as the personal representative of the Estate of

Edith Laverne Simpson, deceased, appeals the September 5, 2012 order of the Craighead

Circuit Court setting aside Edith’s May 8, 2006 will.1 Appellant argues that the court erred

by setting the will aside. We do not reach the merits of appellant’s arguments due to

deficiencies in the abstract and brief.2




       1
       The order lists the date of the will as May 8, 2010, but it is clear that the will set aside
was created in 2006.
       2
       There are also deficiencies in appellant’s addendum, but appellees were diligent in
supplementing the addendum with the missing documents.
                                 Cite as 2013 Ark. App. 581

       Arkansas Supreme Court Rule 4-2(a)(3)3 requires the appellant to list and separately

number the points relied upon for reversal of the judgment or decree. These points must be

concise and without argument. Here, appellant has failed to include the points on appeal in

the brief. We note that the index includes a page number for the points on appeal, but the

points are not found in the brief. Additionally, the second page of appellant’s jurisdictional

statement is missing from the brief.

       Arkansas Supreme Court Rule 4-2(a)(5) requires an abstract of stenographically

reported material that is essential for the appellate court to understand the case and to decide

the issues on appeal. The abstract must not contain a verbatim reproduction of the transcript

or use a question-and-answer format. Additionally, when abstracting the testimony the first

person (“I”) rather than the third person (“He or She”) must be used. Here, appellant has

included verbatim portions of the transcript in the abstract, including the question-and-answer

format, which is expressly forbidden. Appellant has also failed to use the first person when

abstracting some of the testimony.

       We order appellant to submit a substituted brief, abstract, and addendum correcting

the above-referenced deficiencies within fifteen days. We encourage appellant to review Rule

4-2 of the Rules of the Arkansas Supreme Court and Court of Appeals to ensure that the

substituted abstract, brief, and addendum comply with the rules and that no additional

deficiencies are present. After service of the substituted abstract, brief, and addendum,




       3
           (2012).

                                               2
                                    Cite as 2013 Ark. App. 581

appellees shall have an opportunity to revise or supplement its brief in the time prescribed by

the clerk, or to rely on the brief that it previously filed in this appeal.

       Rebriefing ordered.

       HARRISON and WYNNE, JJ., agree.

       Dover and Zolper, by: Dennis M. Zolper, and Chrestman Group, PLLC, by: Keith L.

Chrestman, for appellant.

       Dick Jarboe, for appellee.




                                                3